268 U.S. 472
45 S.Ct. 609
69 L.Ed. 1057
STATE OF OKLAHOMA, Complainant,v.STATE OF TEXAS, Defendant (UNITED STATES, Intervener).
No. 13.
Supreme Court of the United States
June 1, 1925

Mr. S. P. Freeling, of Oklahoma City, Okl., for the State of Oklahoma.
Massrs. C. W. Taylor, of Corsicana, Tex., and Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., for the State of Texas.
PER CURIAM.


1
On consideration of the final report of the receiver, presented a week ago, it is ordered that the accounts, disbursements, and transactions of the receiver shown in the report be approved.


2
And it appearing that all of the property and moneys which came into the possession of the receiver have been disposed of, disbursed, and paid out in compliance with the instructions and orders of the court; that all of the expenses of the receivership have been paid; that the receiver has stored the books of account, records, and files of the receivership with the Security Storage Company of Washington, D. C., and has delivered the same as stored to the clerk of the court, as directed in the order of May 11, last; and that the receivership has served its purpose and is now ready to be closed:


3
It is considered, ordered, and decreed that the receivership in this cause be, and it now is, declared at an end; and that the receiver be, and he now is, relieved and discharged from further duty, obligation, and responsibility in the premises.


4
In terminating the receivership the court expresses its high appreciation of the admirable service of the receiver in satisfactorily managing a large estate in novel and difficult circumstances.